      Case: 1:17-cv-02608-SO Doc #: 29 Filed: 04/22/19 1 of 3. PageID #: 392



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ETHOSENERGY (GBR) LIMITED f/k/a        )             No: 1:17-cv-02608-SO
WOOD GROUP GAS TURBINE                 )
SERVICES, LTD.                         )             Judge Solomon Oliver, Jr.
                                       )
                  Plaintiff,           )
                                       )
       vs.                             )
                                       )
PACS SWITCHGEAR, LLC, PACS             )
INDUSTRIES, INC., an Ohio corporation, )
and PACS INDUSTRIES, INC., a New       )
York corporation,                      )
                                       )
                  Defendant.           )

             PLAINTIFF’S SUPPLEMENT TO MOTION FOR SANCTIONS

       Plaintiff, EthosEnergy (GBR) Limited f/k/a Wood Group Gas Turbine Services, Ltd.

("Ethos"), by and through its attorneys, Tucker Arensberg, P.C., files the within Supplement to

Motion to Compel Discovery, stating as follows:

       1.      Plaintiff, EthosEnergy (GBR) Limited f/k/a Wood Group Gas Turbine Services,

Ltd. (“Ethos”) brings this action against, inter alia, PACS Switchgear, LLC (“PACS”), asserting

claims for breach of warranty arising out of the purchase of twelve (12) generator circuit

breakers for installation at a power plant being constructed by Ethos in Ashkelon, Israel.

       2.      On December 18, 2018, Ethos filed a Motion for Sanctions [ECF Document No.

21] arising out of PACS’ failure to comply with this Court’s Order dated November 29, 2018,

requiring the service of discovery responses within twenty (20) days [ECF Document No. 20].

       3.      Argument on the Motion for Sanctions was held by way of a telephone

conference occurring on April 5, 2019.
      Case: 1:17-cv-02608-SO Doc #: 29 Filed: 04/22/19 2 of 3. PageID #: 393



       4.     After hearing extended argument from counsel for Ethos and counsel for PACS

on the Motion for Sanctions during the telephone conference, the Court granted the Motion and

ordered PACS to reimburse Ethos for the counsel fees incurred in connection with the Motion to

Compel Discovery and the Motion for Sanctions. See Minute Order of April 4, 2019, ECF

Document No. 28

       5.     The Court further requested that counsel for Ethos submit an Affidavit setting

forth the fees and costs incurred in connection with the Motion to Compel Discovery and the

Motion for Sanctions.

       6.     Attached hereto as Exhibit “A” is an Affidavit from Christopher W. Cahillane,

counsel for Plaintiff, setting forth the fees incurred in connection with the Motion to Compel

Discovery and the Motion for Sanctions, the total of which was $3,259.50.

       7.     Ethos accordingly respectfully requests that this Honorable Court enter a

supplemental order requiring the payment of counsel fees and costs by PACS to counsel for

Ethos in the amount of $3,259.50 within seven (7) days.

       WHEREFORE, Plaintiff, EthosEnergy (GBR) Limited f/k/a Wood Group Gas Turbine

Services, Ltd., respectfully requests that this Honorable Court enter an Order requiring the

payment of counsel fees and costs by Defendant, PACS Switchgear, LLC, to counsel for

Plaintiff, EthosEnergy (GBR) Limited f/k/a Wood Group Gas Turbine Services, Ltd., in the

amount of $3,259.50 within seven (7) days.




                                               2
       Case: 1:17-cv-02608-SO Doc #: 29 Filed: 04/22/19 3 of 3. PageID #: 394




                                             Respectfully submitted,

                                             TUCKER ARENSBERG, P.C.

                                      By:      s/Jeremy V. Farrell
                                             Jeremy V. Farrell, Esquire
                                             Ohio I.D. No. 0087790
                                             jfarrell@tuckerlaw.com

                                             Christopher W. Cahillane, Esquire
                                             Pa. I.D. No. 75977
                                             ccahillane@tuckerlaw.com
                                             (Admitted Pro Hac Vice)

                                             1500 One PPG Place
                                             Pittsburgh, PA 15222
                                             (412) 566-1212

                                             Counsel for Plaintiff, EthosEnergy (GBR)
                                             Limited f/k/a Wood Group Gas Turbine
                                             Services, Ltd.




TADMS:5133130-1 032556-181153




                                         3
